EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jean C. Edwards on June 8, 2022.
The application has been amended as follows: 
Claims 2, 14-20 are cancelled.  
Claim 1 is rewritten as: 
- - A polarizer which is formed of a polarizer-forming composition containing a polymer liquid crystal compound and a dichroic material,
wherein the polymer liquid crystal compound is a thermotropic liquid crystal having at least a nematic phase, and is a crystalline polymer having a weight average molecular weight of 10,000 to 3,000,000, and a crystallization temperature of 120°C or lower,
	wherein the polymer liquid crystal compound is polymerized prior to being combined with the dichroic material in the polarizer-forming composition, 
	wherein the polymer liquid crystal compound and the dichroic material are horizontally aligned, parallel to the main surface of the polarizer, and
wherein the polarizer has a degree of alignment (S) of 0.93 or higher, within a visible wavelength range of 400 to 700 nm, as calculated below:
degree of alignment: S = ((Az0/Ay0) - 1)/((Az0/Ay0) + 2) 
wherein Az0 is an absorbance of the polarizer with respect to polarized light in an absorption axis direction, and Ay0 is an absorbance of the polarizer with respect to polarized light in a polarization axis direction. - -.
Claim 3 is rewritten as: 
- - The polarizer according to claim 1 [[2]],
wherein the crystallization temperature of the polymer liquid crystal compound is 95°C or lower. - -.
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance.
The closest cited prior art of record, WO 2016/060174 (US 2017/0240810), fails to fairly teach or suggest, even in view of US 2007/0286968 and US 2011/0177315, the polarizer having the specific combination of composition, physical properties, structure and degree of alignment, as presently amended.
See Applicant’s arguments with reference to the affidavit in the response filed on May 12, 2022, where the affidavit demonstrates unexpectedly superior results in terms of a higher degree of alignment that is obtained when the polymer liquid crystal compound is polymerized from the polymerizable liquid crystal compound, prior to being combined with the dichroic material in the polarizer-forming composition, as presently claimed, instead of being polymerized in situ after combination with the dichroic material in the polarizer-forming composition, as taught by the prior art.
The terminal disclaimer over U.S. application no. 16/907,822, now U.S. Patent 11,339,329, has obviated any potential double patenting issues.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782